                                          Case 3:20-cr-00266-WHA Document 32 Filed 12/08/20 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT
                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                    RELATED CASE ORDER
                                   5
                                             A Notice of Related Cases has been filed that the following cases are related within the
                                   6   meaning of Crim. L.R. 8-1(b):
                                   7          4:18-cv-05080-JST Securities and Exchange Commission v. Rothenberg et al

                                   8          20-cr-266-WHA United States of America v. Rothenberg

                                   9

                                  10                                                ORDER
                                  11
                                              The time for filing a statement to support or oppose the Notice has passed. On the basis of
                                  12   the material submitted to the Court, as the Judge assigned to the earliest filed case, I find that the
Northern District of California
 United States District Court




                                       cases:
                                  13

                                  14          ( )     ARE NOT RELATED as defined by Crim. L.R. 8-1(b).
                                  15          ( )     ARE RELATED as defined by Crim. L.R. 8-1(b). I find, however, that
                                                      reassignment to me of the action(s) currently assigned to another judge is not
                                  16                  warranted.
                                  17          ()     ARE RELATED as defined by Crim. L.R. 8-1(b). Pursuant to Crim. L.R. 8-1(e),
                                                      the Clerk of Court is ordered to reassign the later-filed action to the undersigned.
                                  18                  Counsel are instructed that all future filings are to bear the initials immediately
                                                      after the case number. All matters presently scheduled for hearing in the reassigned
                                  19                  case are vacated and must be renoticed for hearing before the undersigned.
                                  20

                                  21          DATED: 12/8/20

                                  22                                                    ______________________________________
                                                                                        JON S. TIGAR
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
